              Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 1 of 9




 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                      No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                          DECLARATION OF JOSHUA SERVIAN
     KYASHNA-TOCHA, ALEXANDER
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                           Plaintiffs,
13
            v.
14
     CITY OF SEATTLE,
15
                           Defendant.
16

17
            I, Joshua Servian, declare and state as follows:
18
            1.      The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
            2.      I am a disabled veteran living in Seattle. I served in Afghanistan as a medic in the
21
     U.S. Army. I have degenerative arthritis in my knees, hips, back, and shoulders, as well as
22
     hearing loss, tinnitus, and PTSD from my nine years of military service.
23
            3.      I joined my first protest on May 31 in Seattle to check out and lend my support to
24
     the Black Lives Matter movement. I observed widespread violations of civil rights by police.
25
     Watching police in Seattle and around the country use military-style weapons against civilians to
26

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –1
                 Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 2 of 9




 1   try to dictate when, where, and how protesters can express their First Amendment rights has
 2   made me more dedicated to protesting.
 3              Vigil Outside Washington State Patrol
 4              4.    My partner and I were near Volunteer Park recording police harassing protesters
 5   when we received word that a ton of police officers had descended on the vigil for Summer
 6   Taylor outside of the Washington State Patrol and were forming a line, and that additional bodies
 7   were needed to protect the protesters at the vigil. So we headed towards the Washington State
 8   Patrol building. The events at Volunteer Park and at the Washington State Patrol building were
 9   unrelated and organized by different groups.
10              5.    We turned onto E. Roanoke St., where the vigil was, from 10th Street, but we were
11   separated from the rest of the protest by a police line blocking Roanoke west of Broadway. SPD
12   officers were also blocking the sidewalk and driveway of the fire station next to WSP. There was
13   a very significant police presence for such a small and quiet protest. On the other side of the
14   police line, we saw protesters laying candles in a circle in memory of Summer Taylor, who was
15   murdered during a protest on I-5 after Washington State Patrol allowed a car to drive into the
16   protest.
17              6.    Police shoved us to the other side of their line, with the rest of the protesters.
18              7.    Most protesters were sitting down at the vigil, having a moment of silence, when
19   police formed a line very close to the protest.
20              8.    Suddenly the police line started pushing protesters back by pressing their batons
21   forward and yelling “MOVE BACK.” They shoved my partner, who fell but managed to get
22   back up again. It was impossible to comply with the police order to move back because the
23   protesters were crammed in tight behind us.
24              9.    As police began shoving peaceful protesters back for no discernible reason, I saw
25   a police officer spray a stream of pepper spray upwards into the air. It wasn’t directed at
26

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –2
              Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 3 of 9




 1   any particular person, just into a cloud over the group. Police had not given us any
 2   dispersal order or warning at this point.
 3           10.    I saw an officer throw an explosives—a blast ball or a flash-bang grenade—
 4   with an overhand lob into the middle of a crowd of retreating protesters. This was clearly
 5   not targeted at any particular person; there was no way police could have even seen who
 6   they were going to hit when it landed.
 7           11.    As I have seen them do at other protests, SPD officers began grabbing and
 8   arresting protesters who didn’t move back quickly enough.
 9           12.    I saw an officer place a can on the ground that began releasing smoke into the air
10   near where other officers were arresting one protester, making it impossible to observe the arrest.
11           13.    At one point, my partner went over to help a protester who had fallen and police
12   arrested both the person who had fallen and my partner. As they pinned her down, police
13   pepper sprayed the area around her. Further, I observed, and recorded, an officer wearing the
14   gray police uniform move forward and place his knee into the back of my partner’s neck. Upon
15   noticing me recording his action, we locked eyes and he removed his knee from my partner’s
16   neck. I was astounded at the brazen and excessive use of force against someone who had already
17   been detained and subdued. I felt powerless to do anything for the person I love.
18           14.    I understand that the City has claimed that some of the SPD’s use of less-lethal
19   force was justified because protesters assaulted police with umbrellas. I did not see any
20   protester assault a police officer with an umbrella or with anything else at this event. I did
21   see an SPD officer reach out and grab a protester’s umbrella and yank it away, however.
22           15.    After police had already started pushing us back, using pepper spray, and
23   grabbing and arresting protesters, police finally gave a dispersal order. We did not have
24   anywhere to disperse to; we were penned in on almost every side by the landscape or a police
25   line.
26

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –3
              Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 4 of 9




 1          16.     Police pushed the protesters up Harvard Street, chasing us around the corner,
 2   towards where cars were entering the freeway. Police continued to pursue us as we tried to leave,
 3   forcing us all to move increasingly quickly.
 4          17.     I personally have trouble moving quickly because of the injuries I sustained in
 5   Afghanistan and during my military service. I saw many other people struggling to move as
 6   quickly as police were forcing us to move.
 7          18.     There was a constant implied threat that police would arrest us or deploy chemical
 8   weapons against us if we stopped moving or tried to peel off from the protest; we had already
 9   seen police use these tactics repeatedly against protesters who posed no threat.
10          19.     The unnecessary and immediate police show of force at an entirely peaceful vigil
11   seemed designed to completely shut down protest outside of the Washington State Patrol. This
12   kind of authoritarian response to the exercise of free speech is completely at odds with the
13   freedom I fought to protect while I was in the Army.
14          Labor Day SPOG Protest
15          20.     On Labor Day, I attended the march to SPOG. Before the march, organizers
16   called on us not to incite violence or destroy anything. The roughly 1.5-mile march to SPOG
17   from the ID light rail station was pretty uneventful. I did not see anyone damage any property or
18   do anything to threaten public safety. SPD SUVs and approximately two dozen bike cops trailed
19   behind us.
20          21.     As we got closer to SPOG, I could see more bike cops along the railroad tracks.
21   The police vehicles that had been following us peeled off and went in that direction.
22          22.     About one minute after we arrived at SPOG, the song “Save a Horse, Ride a
23   Cowboy” started playing loudly. It seemed to be coming from the SPOG building.
24          23.     Suddenly, bike cops rode up and charged the crowd. They immediately
25   began pushing protesters, grabbing away shields and umbrellas, spraying pepper spray,
26   and arresting people.

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –4
              Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 5 of 9




 1          24.     There had been no dispersal order. I had not seen protesters do anything to
 2   justify such a response. The crowd was peaceful. I saw at least one child under age 10 in the
 3   crowd outside of the SPOG building when the police attacked us.
 4          25.     People began to panic at this new and violent police tactic of immediate
 5   ambush. As they tried to run, police tried to shove everyone—a crowd of at least 300
 6   people—towards the sidewalk. It felt like police were treating us like cattle as they used
 7   force to pack us into a small area.
 8          26.     I saw officers throw explosives overhand into a crowd of protesters. I also
 9   saw officers roll canisters of gas underhand so they would deploy behind a shield wall,
10   gassing people who the police could not see.
11          27.     Police threw a flash bang grenade that exploded so close to my partner that
12   she touched her ears to see if they were bleeding and complained of not being able to hear.
13          28.     An officer threw a blast ball that exploded near me. As he threw it, the wind
14   changed and blew the chemical gas back in the direction of the police. I heard officers start
15   coughing as they were gassed by their own weapons.
16          29.     After police had moved enough protesters onto the sidewalks, they gave a
17   dispersal order, and immediately began using their bikes to shove protesters along. If protesters
18   tried to link arms and form a line, police would rush the line on bikes to break up the protest line.
19          30.     I saw SPD officers repeatedly pepper spray people for not doing what the
20   police wanted them to do. I saw many people hesitate, confused about what they were
21   supposed to be doing, only to get maced for not complying quickly enough.
22          31.     It seemed like police wanted us to start running. Because my knees were ruined
23   serving my country in Afghanistan, I could not move as fast as the police wanted me to, and my
24   partner and I lagged behind. Officers threatened me and my partner with arrest several times for
25   not walking fast enough.
26

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –5
              Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 6 of 9




 1          32.     As police marched us up 4th Avenue, they would not let anyone turn down any
 2   side streets. Some protesters tried to turn in order to disperse and go home. Others tried to step
 3   onto a side street just to pause and rest and let the bike cops go past so they would not have to
 4   keep moving at biking speed. Some legal observers and journalists tried to briefly step back onto
 5   a side street to record what was happening on 4th Avenue. But police responded to any attempts
 6   to step off of the march path by shoving protesters with their bikes to move them back onto 4th
 7   Avenue and threatening arrest. I witnessed a police officer strike a legal observer with his
 8   bicycle; it seemed knowing and willful.
 9          33.     My partner and I did manage to duck out of the forced march into a convenience
10   store around Holgate, where we bought drinks and waited for the police line that had been
11   chasing us to pass. When we emerged after the police had passed, we saw an unfamiliar person
12   throw a flaming bottle at the police as they forced protesters to turn onto Holgate St., near the
13   Jack in the Box. Police quickly extinguished the fire.
14          September 23, 2020 Breonna Taylor Solidarity Protest
15          34.     On Wednesday, I joined approximately 300 other protesters in Cal Anderson Park
16   on Capitol Hill for a protest after a grand jury decided earlier in the day not to charge Louisville
17   police officers for killing Breonna Taylor. We marched around Capitol Hill and down to
18   downtown.
19          35.     The protest was predominantly peaceful. Although I’m aware that a few protesters
20   vandalized a few Starbucks along the way, the overwhelming majority of protesters I saw were
21   just marching. I saw one protester try to throw rocks at a Bank of America, but the majority of
22   protesters intervened to stop them.
23          36.     There were a lot of bike police patrolling the protest. Eventually, police vehicles
24   began following behind us with their lights flashing.
25          37.     My partner and I were walking towards the back of the protest when, out of
26   nowhere, bike cops ran in and tackled and arrested a few people. I began to record the police.

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –6
              Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 7 of 9




 1   SPD officers told me to move back, so I stepped onto the sidewalk. My partner was standing
 2   next to me with an open umbrella to block us from the pepper spray that SPD inevitably uses at
 3   protests. An SPD officer grabbed her umbrella and destroyed it, ripping off the fabric.
 4           38.    Eight to twelve SPD vehicles then began blaring their sirens. It was deafeningly
 5   loud.
 6           39.    We marched around Seattle for awhile until we came to a dead end street where
 7   we could disperse onto the sidewalk and cut over to Cal Anderson Park to take a break. After
 8   decompressing, hydrating, and eating snacks, we marched to 11th Avenue and East Pine Street.
 9           40.    We waited at 11th and Pine for awhile, occasionally chanting or shouting. Some
10   people built a mini-barricade in the road. A few people walked up ahead to the East Precinct, a
11   block away.
12           41.    I heard a firework explode near the garage next to the East Precinct, further up the
13   block. Roughly 15 minutes after the firework exploded, SPD decided to roll in and arrest people.
14   Bike cops came in out of nowhere. SPD pushed some people back, spraying mace as they
15   pushed them.
16           42.    More SPD officers arrived, and they made a huge surge towards the crowd. SPD
17   officers formed a line on the sidewalk and into the street. One bike officer road fast towards a
18   person who he appeared to have targeted, but slipped on the sidewalk and fell over on his bike.
19           43.    The officer stood up and franticly began spraying pepper spray in every
20   direction around him. It wasn’t targeted at anyone in particular; it was indiscriminate.
21           44.    I got hit with some of the spray. I had my gas mask on so it didn’t burn my
22   eyes but my hands and forehead were very spicy for awhile.
23           45.    None of the people the officer pepper sprayed had touched the officer,
24   approached him, or done anything that would suggest they posed a safety threat. I was just
25   standing by recording. One person who got hit with the spray didn’t seem to have even
26   realized the officer was there until he turned and got pepper sprayed directly in the face.

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –7
              Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 8 of 9




 1          46.     Protesters stayed in the intersection at 11th and Pine, banging on trash cans,
 2   playing instruments, and chanting. We decided to leave, and headed back to our car.
 3          47.     As we were leaving, SPD deployed a couple explosives filled with OC spray.
 4   They did not seem to be targeted at any particular person, just launched into the thick of the
 5   crowd. The air filled with chemical gas.
 6          48.     Once we reached my vehicle, I checked Twitter and saw that SPD had issued a
 7   dispersal order.
 8          49.     SPD started heavily bombarding protesters with concussion grenades and
 9   explosives filled with OC spray. There was a loud explosion approximately every two
10   seconds for about fifteen minutes.
11          50.     We drove around looking for protesters who needed to be evacuated. We saw
12   a small group walk-running, as if in a panic. One of them had a very red, swollen face and
13   was coughing—the telltale signs of having caught a heavy blast of pepper spray directly in
14   the face. He also seemed to be unable to move around on his own; his friends supported his
15   weight as they moved. We asked if they needed to be evacuated, and they jumped in the
16   back of my vehicle. His friends appeared to have been pepper sprayed, too, but were not
17   injured to the extent he was.
18          Conclusion
19          51.     The immediate, overwhelming, and violent police response at the August 26 vigil
20   and Labor Day SPOG protest seemed designed to send the message that there are simply
21   locations that police have decided are off-limits to all protesters. SPD’s response to the
22   September 23 protest in solidarity with Breonna Taylor likewise seemed more about brutalizing
23   protesters than protecting public safety. I didn’t fight in a war so that the police could
24   indiscriminately use chemical weapons and explosives against protesters and arrest them to
25   prevent them from protesting.
26

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –8
              Case 2:20-cv-00887-RAJ Document 117 Filed 09/30/20 Page 9 of 9




 1

 2          Executed this 28th day of September 2020 at SEATTLE, WASHINGTON.

 3          I declare under penalty of perjury under the laws of the United States and the State of

 4   Washington that the foregoing is true and correct.

 5

 6                                                                   By:________________________
                                                                               JOSHUA SERVIAN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      SERVIAN DECL. (No. 2:20-cv-00887-RAJ)
      –9
